DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/08/2021.
Claims 1 – 20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,417,237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 11, a method, system for sorting a data table including the teaching of “providing a plurality of attribute value information for each data block of the data table, wherein the provided plurality of attribute value information reflects an upper bound and a lower bound of a plurality of extreme values of a first attribute of the data table; determining a plurality of sequences of a plurality of data blocks having disjoint value ranges of the first attribute based on the provided plurality of attribute value information; and for each determined sequence of the plurality of data blocks, reading a plurality of data, sorting the read plurality of data from each data block, and 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161